UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6584


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MARIO FANEAK WASHINGTON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:04-cr-00063-LHT-1)


Submitted:    June 22, 2009                   Decided:   July 1, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario Faneak Washington, Appellant Pro Se. David Kenneth Davis,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mario Faneak Washington appeals the district court’s

order    denying   relief   on   his   28    U.S.C.   § 3582(c)(2)    (2006)

motion.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     United States v. Washington, No. 1:04-cr-00063-

LHT-1 (W.D.N.C.     Mar. 26, 2009).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                       2